UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                          CONSENT TO PROCEED BY
                                                                    VroEO OR TELE CONFERENCE
                       -against-


                                                                    7:21"cr-
Justtin Kenyotta Haywood
                       Defendant(s).
                                                    -X


Defendant Justtin Kenyotta Haywood hereby voluntarily consents to participate in the following
proceeding via EX! videoconferencing or IXJ teleconferencing:


D Initial Appearance Before a Judicial Officer


        Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)


D Guilty Plea/Change of Plea Hearing

d Bail/Detention Hearing

Q Conference Before a Judicial Officer - Assignment of Counsel




                 .IF


Defendant's Signature                              Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  Justtin K. Haywood                                 Joseph P, Facciponti

Print Defendant's Name                             Print Counsel's Name



This^propeeding was conducted by reliable video pr telephone ^dnferencing technology.
                                                            ,//-"



          "L I
                                                     ^"


Date                                               U.S. District Judge/U.S. Magistrate Judge )
